Citation Nr: 0606148	
Decision Date: 03/03/06    Archive Date: 03/14/06	

DOCKET NO.  04-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder 
claimed as secondary to service-connected hypertension. 

2.  Entitlement to service connection for heart disease 
claimed as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from July 1964 to December 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A July 2003 VA treatment record reflects an assessment that 
includes hypertensive and arteriosclerotic heart disease.  An 
October 2003 VA treatment record reflects an assessment that 
includes mild hyperthyroidism.  During the veteran's personal 
hearing before the undersigned, in December 2005, the veteran 
testified, at page 11, that she had seen a Dr. "Crick" a few 
months before for an EKG.  At page 10 she testified that she 
had seen a Dr. Oates approximately two months before about 
her thyroid.  She indicated, at page 12, that she had 
received treatment at a VA facility in Bay Pines and at James 
Haley VA Medical Center.

The record indicates that treatment records from Dr. Oates 
had been received through December 2003 and treatment records 
from James Haley VA Medical Center have been received through 
October 2003.  Subsequent to the hearing the veteran 
submitted an authorization and consent to release of 
information, which reflects that she had received treatment 
from a Dr. Mehanna in December 2005.  It does not appear that 
records from Dr. "Crick" or from Dr. Mehanna have been 
obtained.

The report of an August 2003 VA examination does not indicate 
that the examiner had access to the above-referenced VA 
treatment records, which include the aforementioned 
assessments, when the exam was accomplished and the opinion 
offered.

In light of the above, the appeal is REMANDED for the 
following:

1.  Request copies of all records 
relating to treatment of the veteran from 
the VA Bay Pines facility and from 
October 2003 to the present from the 
James A. Haley VA Medical Center.

2.  After obtaining any necessary 
authorization contact Dr. Oates at the 
Watson Clinic and request copies of all 
records relating to treatment of the 
veteran from January 2004 to the present.

3.  Contact Dr. Mehanna, as identified in 
the authorization and consent to release 
of information received at the Board in 
February 2006, and request copies of all 
records relating to treatment of the 
veteran in December 2005. 

4.  Contact the veteran and request the 
full name and address of Dr. "Crick".  
After obtaining any necessary 
authorization request copies of all 
records relating to treatment of the 
veteran from Dr. "Crick".

5.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
thyroid disorder or heart disease.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any currently manifested thyroid disorder 
or heart disease is proximately due to or 
been chronically worsened by the 
veteran's service-connected hypertension.  
If it cannot be determined whether any 
currently manifested thyroid disorder or 
heart disease is related to the veteran's 
service-connected hypertension, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgment, based on mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

6.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
her representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
issue.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

